United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-3544
                      ___________________________

                           United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                            Calvin James Ferguson

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                  Appeal from United States District Court
                   for the District of Minnesota - St. Paul
                               ____________

                          Submitted: May 30, 2013
                            Filed: May 31, 2013
                               [Unpublished]
                               ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

     Calvin Ferguson appeals the district court’s1 denial of his 18 U.S.C.
§ 3582(c)(2) sentence-reduction motion based on Amendment 750 to the United

     1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.
States Sentencing Guidelines. We find no error in the district court’s finding that
Ferguson was not entitled to a reduction because he was responsible for more than
2.8 kilograms of crack cocaine, and thus the amendment did not lower his applicable
sentencing range. See United States v. Anderson, 707 F.3d 973, 975 (8th Cir. 2013)
(per curiam) (district court may make new factual findings under § 3582(c)(2) if they
are supported by record and consistent with original sentencing determination); cf.
United States v. Fetlow, 21 F.3d 243, 250 (8th Cir. 1994) (sentencing court may
consider evidence introduced at trial of codefendant if that evidence is relevant to
disputed issue at sentencing and sentencing judge presided over codefendant’s trial).

      Accordingly, the judgment is affirmed. Counsel’s motion to withdraw is
granted.
                     ______________________________




                                         -2-